


           

























AMENDED AND RESTATED

PROJECT SERVICES AGREEMENT




by and between




SEECO, INC.




And




Schlumberger Technology Corporation




Dated




February 16, 2009







For Project DeSoto (Fayetteville Shale Play)

In the State of Arkansas

















































--------------------------------------------------------------------------------




Page




1.

INTRODUCTION

[ 1 ]

2.

DEFINITIONS

[ 1 ]

3.

AGREEMENT/TERM

[ 2 ]

4.

PROJECT ORGANIZATION

[ 4 ]

5.

GENERAL TERMS AND CONDITIONS

[ 5 ]

6.

CONFIDENTIAL INFORMATION

[ 6 ]

7.

MISCELLANEOUS PROVISIONS

[ 8 ]

8.

REASONABLENESS

[ 9 ]

9.

CORPORATE POWER AND AUTHORITY

[ 9 ]




EXHIBIT A:

MASTER SERVICE AGREEMENT

[ 10 ]

EXHIBIT B :

RAW MATERIALS

[ 17 ]

EXHIBIT C:

SLB SUBSIDIARIES

[ 18 ]










--------------------------------------------------------------------------------




1.

INTRODUCTION

This AMENDED AND RESTATED PROJECT SERVICES AGREEMENT (the “Agreement”) is
entered into as of the 16th day of February, 2009, between Schlumberger
Technology Corporation (“SLB”) and SEECO, INC. (“ SEECO ”).  SLB and SEECO may
hereinafter be referred to collectively as the “Parties” or individually as a
“Party” and as of the Effective Date (as defined below) shall supersede in its
entirety that certain Project Services Agreement by and between SLB and SEECO
dated as of August 17, 2006 (the “Initial Project Services Agreement”).

 

WHEREAS, SEECO and SLB desire to continue to work with each other with respect
to the Fayetteville Shale project (the “ Project ”) in the Project Area (as
defined below), in order to further their respective commercial objectives and
most efficient ly use equipment, personnel, know-how and other technology; and




WHEREAS, SEECO and SLB wish to amend certain of the terms and conditions set
forth in the Initial Project Services Agreement to reflect current economic
circumstances and each party’s current needs.




NOW, THEREFORE, in consideration of the mutual promises, conditions and
agreements herein contained, the sufficiency of which is hereby acknowledged,
the Parties agree as follows.




2.

DEFINITIONS  

The following definitions are provided to clarify any potentially ambiguous
terms used commonly in the oilfield industry in order to ensure clear
understanding of this Agreement.




2.1

“Agreement” means this Project Services Agreement between SEECO and SLB
including the Exhibits attached hereto or referred to herein.




2.2

“Oilfield Services” means services provided by SLB to SEECO including but not
limited to Open Hole Logging Services, Cased Hole Wireline Services, Data
Services, Cementing Services, Stimulation Services, Coiled Tubing Services, Data
and Consulting Services, Directional Drilling Services, Testing Services,
Artificial Lift and Information Technology Services; provided, however, that
SEECO shall have the right to independently secure Raw Materials , as more
particularly described on “Exhibit B” , from other suppliers required for or
relating to such services.




2.3

“Key Services” means the services provided by SLB that utilize technologies,
techniques, and products that are proprietary to SLB.




2.4

“Data and Consulting Services” means the data consulting services, including but
not limited to, Computed Log Products, Petrophysical Analysis, Geologic
Interpretation, PowerSTIM (Completion Optimization), ShaleGAS Reservoir
Simulation, Reserve Analysis, and Field Modeling.  

 

2.5

“Joint Leadership Team” or “JLT” means the Joint Leadership Team as described
more fully in Section 4.1 herein.




2.6

“Raw Materials” means materials and products set forth on “Exhibit B ” to this
Agreement.








1



--------------------------------------------------------------------------------




2.7

“Committed SLB Resources ” means the personnel and/or equipment, including
technical support, to be committed by SLB to the Project, which at a minimum
shall be those resources which are reasonable and necessary to meet SEECO’s
requirements.  




2.8

“MSA” means the Services Agreement between Southwestern Energy Production
Company, SEECO, Inc. and Schlumberger Technology Corporation dated January 3rd,
2002 , a copy of which is attached hereto as “Exhibit A” , as the same may be
amended or supplemented from time to time.  Except as otherwise provided herein,
the MSA is incorporated herein by reference for all purposes and is made a part
of this Agreement.  




2.9

“Project Area” shall mean and include Johnson, Hope, Conway, Faulkner, Van
Buren, Cleburne and White Counties in the State of Arkansas.




2.10

“Effective Date” means January 1, 2009.  




2.11

“SWN-SLB Enterprise Agreement” means that certain enterprise pricing agreement
between Southwestern Energy Company and SLB dated February 16, 2009.

2.12

“SLB Subsidiaries” shall mean and include all of the entities in which SLB  or
its U.S. affiliates directly or indirectly holds an interest and which also
provide Oilfield Services to SEECO.   Exhibit C sets forth such entities and the
percentage of ownership and/or economic interests (whichever is higher, the
Ownership Percentage”) of SLB or its U.S. affiliates as of the date hereof and
such Exhibit shall be amended by SLB to reflect any changes, including, without
limitation, increases or decreases in ownership or economic interest
percentages, investments in or acquisitions of additional entities.    




3.

COMMITMENTS AND TERMS

Subject Matter and Purpose.   Except as otherwise provided herein, SLB will
provide Oilfield Services and Key Services for the Project and SEECO agrees to
purchase Oilfield Services from SLB in the amounts described in Section 3.2
below.  It is contemplated that situations will arise during the Term of this
Agreement that are not specifically covered herein.  In the event these
situations do arise, the Parties agree, in the spirit of cooperation, to use all
commercially reasonable efforts to resolve such situations.  




SEECO Commitments.  




(a)

Except as set forth below, during the Term of this Agreement, SEECO agrees to
utilize SLB to provide for no less than 50%, and at SEECO’s sole discretion, up
to 60%, of SEECO’s requirements with respect to the following services in the
Project Area (as modified from time to time as contemplated in this Section 3.2,
the “Utilization Percentages”):  (i) Cased Hole Logging services; (ii) Open Hole
Logging services; (iii) Cementing services; (iv) Stimulation services; (v)
Coiled Tubing services; (vi) Data and Consulting services and (vii) Tubing
Conveyed Perforating (TCP).




 (b)

For purposes of calculating the foregoing percentages, it is understood and
agreed that SEECO shall be credited with:

(i)

100% of all applicable expenditures made in favor of SLB or any of the SLB
Subsidiaries that is wholly owned with respect to each well operated by SEECO in
the Project Area;

(ii)

100% of the amounts paid by SEECO for any services provided by a third party in
accordance with paragraph (c) of this Section 3.2.; and  





2



--------------------------------------------------------------------------------




(iii)

a percentage of all applicable expenditures made in favor of any of the SLB
Subsidiaries that is not wholly owned equal to the Ownership Percentage with
respect to each well operated by SEECO in the Project Area.




(c)

Upon the occurrence of any of the following events, even if the Utilization
Percentages have not been met, SEECO shall have the right to obtain the
above-described Services from one or more third parties;

(i)

SLB is not able to provide a level of Oilfield Services sufficient to meet
SEECO’s needs for the Project;

(ii)

A third-party vendor is able to provide new technologies and techniques that
SEECO desires to employ in the Project Area and SLB is unable to provide such
technologies and techniques at a comparable price; or

(iii)

SLB is in breach of its obligations under this Agreement or any other agreement
between SLB and SEECO and such breach has not been cured within the 30-day
period following the date upon which SEECO notifies SLB of any such breach.




Prior to the utilization of a third party to provide Oilfield Services to SEECO
in accordance with clauses (i) or (ii) of this Section 3.2(c), SEECO will
provide thirty (30) days advance notice to SLB, provided , however , that only
reasonable advance notice is required in the event the circumstances giving rise
to SEECO’s utilization of a third party are both urgent and immediate.  If the
urgency and immediacy of the need does not allow for any advance notice to SLB,
SEECO will notify SLB no more than three (3) business days after the engagement
of such third party.




Each notice provided under this Section 3.2(c) with respect to clauses (i) or
(ii) will be in writing and state (1) the basis for the utilization of the third
party and (2) to the extent known, the expected term of any agreements entered
into for the provision of the Services which would have otherwise been provided
by SLB under this Agreement.  Each notice provided under this Section 3.2(c)
with respect to clause (iii) will be in writing and describe the nature of the
breach.  It is understood and agreed that any notice provided by SEECO pursuant
to this Section 3.2(c) with respect to a breach under this Agreement or any
other agreement with SLB shall not constitute a waiver by SEECO of such breach
and SEECO shall be entitled to avail itself of all actions, claims and other
remedies for such breach whether in contract, equity or at law .




SEECO will use commercially reasonable efforts to limit the duration of
utilization of a third party in accordance with this Section 3.2(c) to the time
period during which the situation is expected to continue to exist.
Notwithstanding the foregoing, the term for third party services to be utilized
in lieu of SLB services pursuant to this Section 3.2 shall not exceed one year
unless the parties are unable to agree to a reasonable remedy to correct the
situation.  If a reasonable remedy cannot be agreed upon, it is understood and
agreed that SEECO shall have the right to proportionately reduce the Utilization
Percentages to address the service deficiency, and enter into a third party
contract with a term greater than one year if necessary to obtain commercially
reasonable pricing, terms and conditions.  




It is understood and agreed that the foregoing notice requirements and
limitations do not apply to SEECO’s requirements above the Utilization
Percentages.








3



--------------------------------------------------------------------------------




The parties agree that neither this Agreement nor any other agreement precludes
SEECO from obtaining Oilfield Services with respect to SEECO’s remaining
requirements for the Project, within the Project Area or otherwise from any
third party, nor does this Agreement preclude SEECO from obtaining Oilfield
Services from third-party companies or individuals outside of the Project Area.




(d)

To the extent that the provisions of this Section 3.2 conflict with the
provisions of the MSA, the provisions of this Section 3.2 shall control.




3.3

SLB Commitments.  




(a)

In return for the foregoing contractual commitments from SEECO , SLB agrees :

(i)

to provide the Committed SLB Resources to SEECO as required to perform the
services hereunder on a priority basis.  The priority of services to SEECO
hereunder shall be determined based on the level of SEECO’s commitment and
expenditures as compared with the level of commitments and expenditures of other
customers in the Midcontinent Basin, and SEECO shall receive priority treatment
over all customers whose year-to-date commitment and expenditures are lower than
those of SEECO;

and

(ii)

that all Oilfield Services provided to SEECO hereunder shall receive competitive
pricing based on the rates charged for such services to Midcontinent Basin
customers or such other pricing as shall be required under the SWN-SLB
Enterprise Agreement..  




(b)

To the extent that the provisions of this Section 3.3 conflict with the
provisions of the MSA, the provisions of this Section 3.3 shall control.




3.4

Term.  This Agreement shall remain in force and effect for two (2) years from
the Effective Date of this Agreement (the “Term”).   To the extent that this
provision conflicts with the provisions of the MSA, this provision shall
control.




3.5

Participation. It is the stated policy of SLB not to take any equity interest in
production or the reserves associated therewith or other property of SEECO in
consideration for providing the Oilfield Services.  The sole compensation to SLB
for its services hereunder shall be the amounts due to SLB for the performance
of services or otherwise in accordance with the terms of this Agreement.  




4.

PROJECT ORGANIZATION

4.1

Joint Leadership Team.  The Parties shall establish the JLT, which shall be
comprised of an equal number of members of management from each of SLB and SEECO
who are directly associated with the Project, which in no event shall be fewer
than two (2) from each Party.  The JLT shall convene periodically at such times
as may be agreed upon by the members of the JLT for the purpose of fulfilling
its functions and responsibilities.  In no event shall the JLT meet less than
once each calendar quarter, with the first such meeting to be held not later
than thirty (30) days after the Effective Date of this Agreement.   A majority
of the JLT members must be present in order for the JLT to convene a meeting and
the approval of a majority of all of the members of the JLT shall be required to
take any action.  Members of the JLT may be substituted by either Party at any
time or from time to time upon prior written notice to the other Party.  No
action





4



--------------------------------------------------------------------------------




amending this Agreement or significantly modifying a Party’s rights or
obligations hereunder shall be binding unless such action has been approved in
writing by an officer of such Party with due authority to take such action.  The
JLT will have the following functions and responsibilities:




a)

To resolve conflicts with respect to the provision of services hereunder ;

b)

To assess and recommend appropriate actions to optimize the performance of the
Project;

c)

To increase the number of JLT members required from each Party and to establish
any technical expertise requirements for JLT members;

d)

To approve the minutes of each JLT meeting within ten (10) days of the date of
each such meeting ;

e)

To identify potential joint research and development or technology development
projects, which shall be subject to a separate agreement between the Parties;
and

f)

To monitor the Project and to insure compliance with the requirements for timely
service delivery and efficient equipment utilization.

The JLT will negotiate in good faith for a period of thirty (30) days to resolve
any disputed issue which cannot be agreed upon by a majority of the JLT.  If the
JLT is unable to resolve the disputed issue within said 30-day period, then both
Parties shall set forth the disputed issue in writing and thereafter follow the
Dispute Resolution Process as set forth in Section 5.5(ii) and thereafter.  




5.

GENERAL TERMS AND CONDITIONS

5.1

Applicability of MSA Provisions.  The Parties agree that, unless otherwise
provided herein, the provision of any services or intellectual resources
pursuant to this Agreement and/or the sale of goods or Oilfield Services by SLB
in connection with this Agreement shall be governed by the terms and conditions
contained in the MSA.   To the extent that any term or condition set forth in
the MSA is not addressed in this Agreement, the MSA shall apply to the Services
provided hereunder as though the MSA was entered into between SLB and SEECO .
 Furthermore, for the purpose of this Agreement, the defined term “Owner” in the
MSA shall have the meaning ascribed herein for “SEECO” and likewise the term
“Contractor” shall mean “SLB”.




5.2

Indemnification and Insurance.  To the extent that any indemnity and insurance
requirements are extended by either Party in the MSA, it is agreed that, for the
purposes of this Agreement, such indemnities and insurance requirements shall
apply to this Agreement.   Unless otherwise provided herein, to the extent that
any term or condition set forth in the MSA conflicts with the provisions of this
Agreement, the provisions of th e MSA shall control.  




5.3

Service Payments. Payments for all Services performed by SLB on the Project
shall be made as provided in Article 3 of the MSA .  Section 3.5 of the MSA
provides that “Owner shall pay approved amounts due within thirty (30) days
after Owner’s receipt of a true and valid invoice from Contractor at the billing
address specified by Owner, subject to the provisions in subparagraph 3.6 of
[the MSA]”.




5.4

Termination by the Parties; Effect of Termination.




(a)

Each Party shall have the right to terminate this Agreement immediately under
the following conditions:








5



--------------------------------------------------------------------------------




(i)

If the other Party materially breaches one or more of its obligations contained
in this Agreement and such material breach is not cured within thirty (30) days
; or

(ii)

If the other Party (i) institutes a proceeding seeking to adjudicate it
bankrupt, (ii) is subject to proceedings for liquidation , reorganization,
winding up or dissolution, (ii) ceases to carry on its business or activities in
the normal course , (iv) becomes unable to pay its debts as they become due or
(v) makes an assignment for the benefit of creditors or applies for, seeks,
consents to or acquiesces in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official .  




(b)

SEECO shall have the right to terminate this Agreement if (i) SLB breaches the
SWN-SLB Enterprise Agreement and such breach is not cured within thirty (30)
days or (ii) SLB terminates the SWN-SLB Enterprise Agreement.




(c)

If this Agreement is terminated under Section 5.4(a) or (b), all further
obligations of the Parties under this Agreement will immediately terminate
without further liability or obligation to the other Party except that the
confidentiality provisions contained in Article 6 shall survive the termination
of this Agreement and remain in full force and effect for a period of two (2)
years.




5.5

Dispute Resolution Process.  In the event that a dispute arises between the
Parties with respect to the terms and provisions of this Agreement or in the
event that a dispute arises with respect to the performance by either or both of
the Parties of their obligations under this Agreement, and the Parties are
unable to come to a good faith agreement to resolve such dispute, (i) the
dispute shall be submitted first to the JLT for discussion and resolution; and
(ii) if the JLT is unable to resolve the dispute between the Parties within the
30-day period following the presentation of the dispute to the JLT, the
provisions of the MSA regarding mediation and arbitration shall control .  In
the event the mediation and arbitration pursuant to the MSA is not successful in
resolving the dispute, then the Parties may resort to any means deemed
appropriate in order to resolve the dispute, including litigation.  If either
Party resorts to litigation regarding a dispute, then all litigation regarding
said dispute shall be brought in the applicable State District Court, Federal
District Court, or other appropriate court sitting in Harris County, State of
Texas, which court(s) shall have exclusive jurisdiction of all matters
concerning, arising or relating to this Agreement or performance hereunder.  The
Parties hereby waive all venue objections they may have to the resolution of
disputes in such courts.







6.

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

6.1

“Confidential Information” means (a) the terms and provisions of this Agreement,
including all Exhibits; and (b) all other non-public information in the
possession or under the control of a Party relating to the other Party or the
other Party’s business operations that was obtained from or made available by
the other Party in connection with this Agreement and/or the MSA and that a
Party considers confidential and proprietary information or data including, but
not limited to, seismic records and tapes, interpreted well logs or maps or
engineering data, financial information relating to the Project and certain
non-proprietary seismic data licensed from third parties which impose various
restrictions and limitations on the owner of such license to use, disclose
and/or display such data relating to certain portions of the Project Area but
does not include information which:








6



--------------------------------------------------------------------------------




(a)

was publicly available before disclosure to the other Party; or

(b)

enters the public domain after disclosure to other Party except where such entry
is the result of breach by other Party of this Agreement; or

(c)

was already in other Party's possession prior to disclosure and was not then
subject to an obligation of confidence; or

(d)

is disclosed to other Party by a third party having a lawful right to do so; or

(e)

is independently developed by the Party without utilization of the Confidential
Information of the disclosing Party .  

Except for any disclosure required in connection with any filing required by the
Securities and Exchange Commission (the “SEC”) or as otherwise required by
applicable law, each Party will treat Confidential Information obtained pursuant
to this Agreement as proprietary, and will ensure that any employee, contractor
or any other third-party working for such Party will not divulge such
Confidential Information to any person or entity without the prior written
consent of the disclosing Party. To the extent feasible, a recipient Party will
obtain confidentiality agreements from each employee, contractor and any other
third-parties engaged by that Party.  A Party shall ensure that employees,
contractors and other third-parties will not use any such Confidential
Information except in connection with the Project and will not disclose details
of the Project to any third party except to those who are to perform services
under this Agreement, and then only to the extent that it is required to perform
the particular portion of the Project.  Each Party will take all reasonably
necessary precautions to safeguard from disclosure any documents containing
Confidential Information.  SLB understands and agrees that it will be necessary
for Southwestern Energy Company, SEECO’s parent company, to disclose and file
this Agreement with the SEC.  




6.2

Except as expressly provided herein, this Agreement does not give either Party
any ownership rights or interest in the other Party’s Confidential Information,
technology, inventions, patents, trademarks, trade names or copyrights. All
underlying methodology utilized by the Parties which was created and/or
developed by either prior to or after the Effective Date of this Agreement and
utilized in the course of performing engagements pursuant to this Agreement
shall not become the property of the other.




6.3

In the event of breach or threatened breach by one Party or its employees of the
provisions of this Article 6, the other Party shall be entitled to an injunction
or judicial order equivalent thereto restraining the first Party or its
employees from using or disclosing, in whole or in part, such Confidential
Information.  Nothing herein shall be construed as prohibiting any Party from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from the other Party.




6.4

Nothing in this Agreement shall prevent the Parties from disclosing the
Confidential Information to the minimum extent necessary in order to respond to
a request from their accountants or a proper request by any Federal, state or
local commission, agency or court, or as may be required for reporting or
internal purposes.  The Parties agree that if any legal proceeding, including a
subpoena or discovery request, is brought which might result in the information
described above being disclosed to any person or entity, prior to any disclosure
of the information, the other Party will be promptly notified and both Parties
will work together to obtain a protective order or similar protection limiting
the disclosure to the requesting party and preventing disclosures to third
parties.





7



--------------------------------------------------------------------------------







7.

MISCELLANEOUS PROVISIONS

7.1

Amendment; Entire Agreement; No Waiver. No modification of this Agreement shall
be of any force or effect unless in writing and signed by an authorized
signatory of both Parties; provided, however, that Exhibit C to this Agreement
shall be deemed to be amended as necessary to accurately reflect the SLB
Subsidiaries.  This Agreement, together with the MSA, any service orders,
service requests, and the Exhibits attached hereto, constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
, with the exception of the MSA, supersedes all prior agreements, negotiations
and discussions of the Parties in relation to its contents.  Failure to enforce
any or all of the terms and conditions of this Agreement in a particular
instance or instances shall not constitute a waiver thereof.  It is understood
and agreed that SEECO is a third party beneficiary under the SWN-SLB Enterprise
Agreement and has the right to assert and enforce such agreement on its own
behalf.




7.2

No Partnership Or Joint Venture.  It is understood that nothing in this
Agreement shall create a partnership or joint venture between the Parties hereto
and neither Party shall enter into or have authority to enter into any
engagement, or make any representation or warranty or commitment on behalf of,
or otherwise bind or obligate the other Party hereto in any manner.  SLB and
SEECO shall remain as independent contractors, in accordance with the terms and
provisions of this Agreement.




7.3

Governing Law; Severability; Savings Clause.  This Agreement shall be governed
by the laws of the State of Texas, without regard to the conflict of laws
provisions thereof.  If any provision of this Agreement (other than with respect
to pricing or committed resources) is held to be unenforceable, this Agreement
will be deemed to be amended to the extent necessary to make it enforceable, or,
if necessary, this Agreement will be deemed to be amended to delete the
unenforceable provision or portion thereof. In the event any provision is
deleted or amended, the remaining provisions will remain in full force and
effect.  In the event any provision of this Agreement with respect to committed
resources is deleted or amended pursuant to this Section, the Parties shall take
steps to modify this Agreement such that the obligations of the Parties with
respect to committed resources are consistent with the intent of the Parties
expressed herein and enforceable under applicable law.  Both Parties agree that
the exculpatory, indemnification and hold harmless provisions herein, or in the
MSA which are incorporated herein by reference, shall be modified or altered
only insofar as required by a jurisdiction purporting to limit such provisions,
it being the intention of both Parties to enforce to the fullest extent all
terms and conditions herein agreed to.







7.4

Government Approvals.  From and after the execution hereof, each of the Parties
hereto, without further consideration, shall use its best efforts to execute,
deliver, submit, gain approvals of, and record, or cause to be executed,
delivered, submitted, and recorded, good and sufficient permits, designations of
operator forms, other regulatory documents and instruments, as applicable, and
take such other action as may be reasonably required to carry out the purposes
of this Agreement and to give effect to the covenants, stipulations and
obligations of the Parties hereto.




7.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one agreement.








8



--------------------------------------------------------------------------------




7.6

Construction.  This Agreement was drafted jointly by the Parties, and no
presumption shall operate in favor of or against any Party as a result of any
responsibility that any Party may have had in drafting this Agreement or any
part thereof.




7.7

Publicity.  Except as permitted under Article 6 of this Agreement, neither Party
may advertise or publish the fact that the parties have entered into an
Agreement, publish the details of this Agreement, nor use the other Party’s name
in any advertisement, publication, brochure or website without the express
written approval of that Party.




8.

REASONABLENESS

8.1

Each of the Parties undertakes to perform all of its duties required under this
Agreement in good faith.




9.

CORPORATE POWER AND AUTHORITY

9.1

Each of the Parties represents and warrants to the other that it has full power
to enter into and perform its obligations under this Agreement and that, when
executed, this Agreement will constitute such Party's legal, valid and binding
obligations in accordance with its terms.




9.2

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and assigns.  Neither Party may
assign its rights or obligations under this Agreement without the prior written
consent of the other Party.  




IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above, but is effective as of the Effective Date.




SEECO, INC.

Schlumberger Technology Corporation

Address:

2350 N. Sam Houston Parkway E.,

Address:

1325 S. Dairy Ashford

Suite 125

Houston, Texas  77077

    Houston, Texas 77032







By:

  /s/ STEVEN MUELLER                       

By:    /s/ WILLIAM STRANGER                  




Name:  Steven Mueller

Name:  William Stanger

Title:

President

Title:

VP & General Manager US Central GeoMarket





9



--------------------------------------------------------------------------------




EXHIBIT A: MASTER SERVICE AGREEMENT DATED JANUARY 3, 2002







 







  

[psagraphic1.jpg]








10



--------------------------------------------------------------------------------




[psagraphic2.jpg]








11



--------------------------------------------------------------------------------




[psagraphic3.jpg]








12



--------------------------------------------------------------------------------




[psagraphic4.jpg]








13



--------------------------------------------------------------------------------




[psagraphic5.jpg]








14



--------------------------------------------------------------------------------




[psagraphic6.jpg]








15



--------------------------------------------------------------------------------




[psagraphic7.jpg]





16



--------------------------------------------------------------------------------




EXHIBIT B – RAW MATERIALS




The Raw Materials shall include, but not be limited to the following:

·

Sand

·

Cement

·

Manufactured Proppants

·

Hydrochloric Acid

·

Nitrogen

·

Any and all other non-proprietary materials or products utilized in the
provision of the Oilfield Services





17



--------------------------------------------------------------------------------




EXHIBIT “C” – SLB SUBSIDIARIES












 

Subsidiary

Ownership % by STC

 

 

NExT, LLC

50%

 

 

IndigoPool.com,Inc.

100%

 

 

BlueWater Technologies, LLC

65%

 

 

Terratek, Inc.

100%

 

 

Kyrogen USA, LLC

75%

 

 

WesternGeco, LLC

100%

 

 

WesternGeco OCS, LLC

100%

 

 

WesternGeco Resources, Inc.

100%

 

 

Schlumberger Seismic, Inc.

100%

 

 

Schlumberger NYL, Inc.

100%

 

 

Water Management Consultants, Inc.

100%

 

 

Schlumberger Water Services USA, Inc.

100%

 

 

LHS Group, Inc.

100%

 

 

Schlumberger (Delaware) Inc.

100%

 

 

Seymour Lake Insurance Company

100%

 

 

STC Funding, LLC

100%

 

 

Schlumberger Resources, Inc.

100%

 






 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 






Acqusition

Date

Details

Assets of K&M Technology, Inc.

May, 2008

assets only – did not acquire the legal entity

Assets of Extreme Engineering

June, 2008

assets only – did not acquire the legal entity

Staag Imaging, LP

June, 2008

Acquired by WesternGeco LLC. (6/27/08 Staag Imaging, LP merged into WesternGeco
LLC, dissolved & merged Staag Management, Inc. formerly owned by Staag Imaging,
LP)

6/30/08 GSY-USA, Inc.

June, 2008

Contributed to WesternGeco LLC by Schlumberger

8/1/08 – GSY-USA, Inc.

August, 2008

Merged into WesternGeco, LLC.

Note:  In August, 2008, a non U.S. Schlumberger legal entity bought 49% of Saxon
Drilling.  The U.S. operations of Saxon Drilling are not a part of the STC legal
results.






 





18

 